IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 November 8, 2007
                                No. 06-20406
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MARGARITO ELIAS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:05-CR-279-2


Before KING, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Margarito Elias
(Elias) has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Elias has been deported and has not
filed a response to counsel’s motion. Our independent review of the record and
counsel’s brief discloses no nonfrivolous issue for appeal. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-20406

responsibilities herein, and the APPEAL IS DISMISSED in part as frivolous, see
5TH CIR. R. 42.2, and in part as moot.




                                         2